By the Court.

Berry, J.
Sec. 147, ch. 8, Gen. Stat., enacts that “-the county treasurer, when any order drawn on him as treasurer * * * is presented for payment, shall, if there is money in the treasury for that purpose, redeem the same.” The county orders to which this action relates were, upon their face, made payable to the parties to whom they were issued, or bearer, by the county treasurer, out of any moneys in the treasury, not otherwise appropriated. They were, therefore, by their own terms transferable by delivery. And as they directed the treasurer to pay the sums therein named to the parties to whom they were issued, or bearer, and in this form were delivered and accepted, the treasurer was, by the express terms of the contract evidenced by them, authorized to pay the sums named therein to the bearer thereof. And under the- statute, it was the treasurer’s duty to pay such orders to the beourer — the person presenting them — unless he, the treasurer, had notice that such person had no authority to receive payment thereon. The only notice given of the alleged loss by the plaintiff of the orders in question was by advertisement in a newspaper, and notice to the county auditor, neither of which are shown to have reached the county treasurer, who is by law the officer to whom orders are to be presented, and by whom they are to be paid, and therefore, the officer to whom notice should have been given.
*108The finding of the court below is not altogether clear, explicit and satisfactory; but we gather from the finding, taken as a whole, that all the county orders upon which the plaintiff seeks to recover, had been paid to some person or persons before this action was instituted. Nothing appearing to show that the treasurer, at the time of payment, had. any notice or knowledge that the bearer — the person presenting the orders — was not the rightful owner thereof, or authorized to receive the money on them, and the presumption being here, as in other cases, that the treasurer, as a public officer, performed his duty, and therefore that he acted in good faith in paying the orders, we are of opinion that the county is exonerated from further liability thereon. Any other rule would, as it seems • to us, be practically intolerable.
"We think the statute and the form of the orders decisive upon the question considered. Nor do we perceive how the result would be affected, if it be admitted that the orders in this case were dishonored.
It was just as much the duty of the treasurer to pay them after, as before, their dishonor. In both cases there is the same reason why the payment should be effectual, if he paid them in good faith. So far as the analogies of the law of negotiable notes and bills are of any value in this case, they support the view taken. If the maker of a note or bill indorsed in blank, or payable to bearer, in good faitlrpays the same to the holder, though after maturity, the payment exonerates the maker from further liability, though it should turn out that such holder was not the rightful owner of the note or bill, nor authorized to receive payment thereupon. Story Prom. Notes, sec. 386; Edwards on Bills and Notes, 537, 538.
Judgment affirmed.